McDONALD, Chief Justice.
The following question has been certified as being of great public importance:
May the harmless error rule be applied in a case involving an impermissible comment on the defendant’s right to remain silent?
Smith v. State, 467 So.2d 501, 501 (Fla. 4th DCA 1985). We have jurisdiction pursuant to article V, section 3(b)(4), Florida Constitution. In State v. DiGuilio, 491 So.2d 1129 (Fla.1986), we answered virtually the identical question in the affirmative. We therefore quash the instant decision and remand to the district court for reconsideration in light of DiGuilio.
It is so ordered.
BOYD, OVERTON and SHAW, JJ., concur.
ADKINS and EHRLICH, JJ., dissent.